John Mauzy Pittman, Judge. Keith Cox-Hilstrom appeals from a jury-trial conviction of theft of leased personal property and theft by deception, for which he was sentenced to concurrent terms of five years and three years, respectively, in the Arkansas Department of Correction. Appellant argues that the court erred in disallowing exculpatory testimony of a defense witness, in refusing appellant’s proposed jury instructions on theft of leased personal property, and in failing to direct a verdict on the charge of theft by deception. We affirm in part and reverse and dismiss in part. On November 10, 1993, appellant leased from Gary Anschutz Superior Car Wash and Quick Lube, a business in Fort Smith, Arkansas. After Anschutz terminated the lease, appellant vacated the premises on March 10, 1994. Anschutz subsequently discovered that tools and equipment were missing and filed a police report which resulted in the charge of theft of leased property.  A motion for a directed verdict is a challenge to the sufficiency of the evidence. Durham v. State, 320 Ark. 689, 899 S.W.2d 470 (1995). Preservation of appellant’s right to freedom from double jeopardy requires a review of the sufficiency of the evidence prior to a review of trial errors. Byrum v. State, 318 Ark. 87, 884 S.W.2d 248 (1994). Anschutz had an account with the Southwest Times Record, a Fort Smith newspaper. Appellant was charged with theft by deception of more than $200.00 for maintaining an account under Anschutz’s account number at the newspaper. Appellant challenges the sufficiency of the evidence to support his conviction of theft by deception and contends the State failed to prove that he knowingly obtained the property of another by deception. Anschutz testified that the account had a zero balance in November 1993 when appellant leased the business. Billing statements from the newspaper dated from November 1993 to March 1994 reflecting a balance due of $886.99 were introduced into evidence. Appellant’s conviction is based on the charges made to the account from November 1993 to March 1994. In denying appellant’s motion for directed verdict, the court stated that the November 1993 statement showing a previous balance of $70.25 and a $70.25 credit, leaving a zero balance, should have indicated to appellant that this was an existing account and that appellant, unless he sought to deceive, would have requested a new account when he took over the business rather than charging to Anschutz’s account. Appellant testified that he leased the business in November 1993 and advertised in the newspaper that the business was under new management. The November 1993 statement of the newspaper reflects the charge for the ad, identifying the ad as “now under new mgmt.” Newspaper representatives said that they were aware' that appellant was now running the business and that the newspaper’s statements were addressed to “Superior Car Wash,” were sent to the business address, and were received by appellant. There was no evidence that the newspaper submitted the statements to Anschutz or sought payment from Anschutz after November 1993. Curtis Haney, a salesman with the newspaper, sold ads to appellant. He testified that he thought the account belonged to appellant and that he was unaware that it was Anschutz’s account. Theft by deception occurs when a person “knowingly obtains the property of another person, by deception or by threat, with the purpose of depriving the owner thereof.” Ark. Code Ann. § 5-36-103(a)(2) (Repl. 1993). A person acts “knowingly” with respect to his conduct or the attendant circumstances when he is aware that his conduct is of that nature or that such circumstances exist. A person acts knowingly with respect to a result of his conduct when he is aware that it is practically certain that his conduct will cause such a result. Ark. Code Ann. § 5-2-202(2) (Repl. 1993). Finally, “deception” means: (i) Creating or reinforcing a false impression, including false impressions of fact, law, value, or intention or other state of mind that the actor does not believe to be true; or (ii) Preventing another from acquiring information which would affect his judgment of a transaction; or (iii) Failing to correct a false impression that the actor knows to be false and that he created or reinforced or that he knows to be influencing another to whom he stands in a fiduciary or confidential relationship; or * * * (v) Employing any other scheme to defraud. Ark. Code Ann. § 5-36-101 (3) (A) (Repl. 1993).  When reviewing the sufficiency of the evidence, we view the evidence in the light most favorable to the State and will affirm where there is substantial evidence to support the verdict. Martin v. State, 328 Ark. 420, 944 S.W.2d 512 (1997). Evidence is sufficient to support a conviction if the trier of fact can reach a conclusion without having to resort to speculation or conjecture. McGehee v. State, 328 Ark. 404, 943 S.W.2d 585 (1997). Substantial evidence is that which is forceful enough to compel reasonable minds to reach a conclusion one way or another. Id. A review of the record indicates that there is no evidence to support appellant’s conviction of theft by deception. There is no evidence that appellant made a misleading or false representation to the newspaper. Wiley v. State, 268 Ark. 552, 594 S.W.2d 57 (Ark. App. 1980). The trial court’s basis for overruling appellant’s motion for directed verdict was the reflection of a previous balance on the November 1993 statement, which the court held should have alerted appellant that he was charging to an existing account and that he should have opened a new account. Appellant testified that he leased the entire business, and there was evidence from which the fact finder could infer that appellant reasonably believed that he also assumed the Superior Car Wash account with the ■ newspaper. Athough the lower court found that appellant charged on Anschutz’s account, each of the statements is addressed to Superior Car Wash and Anschutz’s name is not on the statements.  There is insufficient evidence to support the conclusion that appellant “knowingly” sought to deceive the newspaper by creating a false impression or by failing to correct a false impression that he knew to be false. The only evidence that is unfavorable to appellant is that, admittedly, he failed to pay the account during the five-month period. However, there was testimony that the business declined during the winter months and that appellant’s check for the February 1994 lease payment was returned for insufficient funds. Appellant testified that he did not pay the amount due because of financial constraints. We believe that the conviction for theft by deception is based on speculation and conjecture and must be reversed.  Appellant also argues that the court erred in refusing to allow a defense witness, James Davis, to testify. Davis would have testified that he was with appellant’s employee, Roni Ward, at Wal-Mart and that he saw Ward take cash from a money bag belonging to appellant’s business to make purchases for her personal use. The State argues that appellant’s argument should be rejected due to his failure to make a sufficient proffer. However, we hold counsel’s offer of proof as to the witness’s anticipated testimony to be sufficient. Echols v. State, 326 Ark. 917, 936 S.W.2d 509 (1996); Ark. R. Evid. 103(a)(2). The trial court ruled that the testimony was irrelevant and inadmissible because there was no evidence that Ward had stolen money from Anschutz. Appellant contends that, because Ward stole from him, it could be inferred that she was of such character that she would also steal from Anschutz. We believe that the trial court’s ruling was correct. Evidence that someone other than the defendant may have committed the crime is inadmissible unless it points directly to the third party’s guilt. Echols, supra. If it creates no more than an inference or conjecture as to the third party’s guilt, it is inadmissible. Echols, supra; Johnson v. State, 326 Ark. 430, 934 S.W.2d 179 (1996); Zinger v. State, 313 Ark. 70, 852 S.W.2d 320 (1993); Billings v. State, 53 Ark. App. 219, 921 S.W.2d 607 (1996). The testimony was that only Ward and appellant had keys to the leased premises and that she knew that items had been removed from the premises. However, there was no evidence presented linking Ward to the theft of Anschutz’s property. We conclude that the trial court did not abuse its discretion in excluding the testimony. Zinger, supra. Appellant’s next argument concerns the court’s instruction to the jury on theft of leased personal property. The State and the appellant both agree that there is not a model instruction for theft of leased property. Appellant argues that the court erred in refusing his proposed jury instruction, which essentially repeats the entire text of Ark. Code Ann. § 5-36-115 (Repl. 1993), concerning theft of leased personal property. The trial court ruled that appellant’s instruction had no application to the case or was covered in other instructions. Arkansas Code Annotated § 5-36-115(c) provides that it is prima facie evidence of intent to commit theft when the one who has leased the personal property of another fails to return the property to the owner after receiving notice from the owner that the lease has terminated. Appellant argues that Anschutz did not provide notice, that notice is required, and that the jury should have been instructed with § 5-36-115(c) as to the giving of notice and with subsection (f) which provides for waiver of notice. However, the owner’s notice is not an element of the offense of theft of leased personal property. Subsection (c) merely provides a method by which the State may prove a prima facie case of intent to commit theft. The State was not restricted to the method set forth in subsection (c) to prove commission of the offense.  The court gave the following jury instruction: To sustain the charge of theft of leased personal property the State must prove beyond a reasonable doubt that [appellant] intentionally and fraudulently took or appropriated in any wrongful manner the property of Gary Anschutz, which was leased to [appellant]. The offense of theft of leased personal property is committed when a person shall “intentionally, fraudulently, or by false pretense take, carry, lead, drive away, destroy, sell, secrete, convert, or appropriate in any wrongful manner any personal property which is leased,. . .and thereby fraudulently obtains possession of that personal property.” Ark. Code Ann. § 5-36-115(a) (Repl. 1993). In determining if the trial court erred in refusing an instruction in a criminal case, the test is whether the omission infects the entire trial such that the resulting conviction violates due process. Hardcastle v. State, 25 Ark. App. 157, 755 S.W.2d 228 (1988); Conley v. State, 270 Ark. 886, 607 S.W.2d 328 (1980). The burden of showing prejudice is much heavier when an instruction is omitted than when an erroneous instruction is given. Evans v. State, 287 Ark. 136, 697 S.W.2d 879 (1985). We find no error in the court’s instruction.  Appellant also argues that the court erred in failing to instruct the jury as to an affirmative defense set forth in Ark. Code Ann. § 5-36-115(e) (Repl. 1993). We have stated that all of the factors listed in subsection (e) must be established in order to prove an affirmative defense. Parks v. State, 24 Ark. App. 139, 750 S.W.2d 65 (1988). Appellant did not provide evidence that his failure to return the property was lawful or that he, when demand was made, returned the property. There is no error in refusing to give an instruction where there is no evidence to support the giving of that instruction. Id. Affirmed in part; reversed and dismissed in part. Robbins, C.J., and Jennings and Rogers, JJ., agree. Arey and Bird, JJ., dissent.